            Case 1:19-cv-00955-LG-RHW Document 45 Filed 04/15/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF MISSISSIPPI

ST ENGINEERING HALTER MARINE &                            CIVIL ACTION NO. 1:19-cv-00955
OFFSHORE, INC.,
                                                          JUDGE GUIROLA, JR.
Plaintiff
                                                          MAG. JUDGE WALKER
                           v.
                                                          Pursuant to Rule 9(h)
M/V RALPH E BOUCHARD, her engines, tackle,
appurtenances, and apparel, in rem;


Defendant


       ORDER GRANTING EX PARTE MOTION TO FILE VERIFIED COMPLAINT IN
                   INTERVENTION AS A MATTER OF RIGHT

            Considering the foregoing Ex Parte Motion To File Verified Complaint in Intervention,

    (the “Motion”), filed herein by Belle Chasse Marine Transportation, LLC and E.N. Bisso & Son,

    Inc. (the “Intervenors”),

            IT IS ORDERED that the Motion is GRANTED;

            IT IS FURTHER ORDERED that the Clerk of Court is hereby authorized and directed to

    file the Complaint in Intervention into the record in this matter and the Intervenors are hereby

    permitted to appear as plaintiffs-in-intervention.

            Gulfport, Mississippi, this 15th day April 2020.




                                                         _/s/ Robert H. Walker
                                                         UNITED STATES MAGISTRATE JUDGE
      Case 1:19-cv-00955-LG-RHW Document 45 Filed 04/15/20 Page 2 of 2




Prepared by:

/s/ Todd G. Crawford
Todd G. Crawford (MBN 102620)
LUGENBUHL, WHEATON, PECK,
RANKIN & HUBBARD
2501 14th Street, Suite 202
Gulfport, Mississippi 39501
Telephone: (228) 206-0033
Email: tcrawford@lawla.com
       adavis@lawla.com
       mthomas@lawla.com
       dramos@lawla.com
       lscott@lawla.com
Attorneys for Belle Chasse Marine Transportation,
LLC and E.N. Bisso & Son, Inc.
